Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24 - 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marik et al. (US 2013/0190821 A1) in view of Nydegger et al. (US 2011/0130792 A1).

Regarding claim 21, Marik discloses a method (Abstract) comprising: 
Providing spaced apart first and second fasteners (Fig. 6, ref. 11) each comprising an inner surface defining a cavity (see remarked Fig. 2 below, the cavity is outlined in bold);
positioning a tether (paragraph [0033], ref. 50, Fig. 3) into the cavities (Fig. 6) such that the tether directly engages the inner surfaces (Fig. 2 shows the tether directed engaged by part of the cavity); and 
engaging a first set screw (paragraph [0032], ref. 34, Fig. 3) with the first fastener and engaging a second set screw with the second fastener such that the set screws engage the tether (Figs. 2 - 6), 
wherein the tether extends between a first end and a second end (paragraph [0033], refs. 53, 55) and the tether having the same physical characteristics along the entire length of the tether (Fig. 6).

Marik discloses a tether (ref. 50), but is silent regarding that the tether includes a first layer and a second layer, the first layer including a plurality of interlaced strands that define a first angle, and the second layer including a plurality of interlaced strands that define a second angle, the first angle being smaller than the second angle. 

Nydegger teaches a tether for vertebral stabilization (Abstract) wherein the tether comprises a first layer and a second layer (paragraph [0034] discloses a first layer ref. 34 and a second layer ref. 32, Fig. 2), the first layer including a plurality of interlaced strands that define a first angle, and the second layer including a plurality of interlaced strands that define a second angle, the first angle being smaller than the second angle (as shown in Fig. 2, the first layer is comprise of a plurality of strands forming a tight knit angular configuration while the second layer is composed of strands forming a larger and thus larger angular configuration).  Nydegger teaches that the first layer may have mechanical properties different from the second layer, e.g. such as being stiff or load bearing (paragraph [0039]) while the second layer may be constructed for it abrasion resistance (paragraph [0054]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tether of Marik to be composed of a first and second layer of strands, as taught by Nydegger, for the purpose of benefitting from two different material benefits such as strength and 
    PNG
    media_image1.png
    605
    481
    media_image1.png
    Greyscale
abrasion resistance. 

Regarding claim 24, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that penetrating elements of the set screws contact the tether to compress the first and second layers (Marik, paragraph [0033], ref. 28, Fig. 2, wherein the tether of Marik as modified by Nydegger would result in both layers being compressed).  
Regarding claim 25, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that penetrating elements of the set screws partially penetrate the tether (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 26, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that penetrating elements of the set screws partially penetrate the tether to separate the first layer from the second layer (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 27, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that penetrating elements of the set screws partially penetrate the tether to compress the first and second layers (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 28, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that penetrating elements of the set screws crimp the tether such that the penetrating elements extend completely through the tether (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 29, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that penetrating elements of the set screws crimp the tether such that the penetrating elements extend completely through the tether and into cannulations of the fasteners (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 30, Marik in view of Nydegger discloses the method recited in claim 21, wherein the set screws engage the tether such that translation of the tether relative to the fasteners is prevented (Marik, paragraph [0033], Fig. 2).

Regarding claim 31, Marik discloses a method (Abstract) comprising: 
Providing spaced apart first and second fasteners (Fig. 6, ref. 11) each comprising an inner surface defining a cavity (see remarked Fig. 2 below);
positioning a tether (paragraph [0033], ref. 50, Fig. 3) into the cavities such that the tether directly engages the inner surfaces (Fig. 2); and 
engaging a first set screw with the first fastener and engaging a second set screw with the second fastener such that the set screws engage the tether (paragraph [0032], ref. 34, Fig. 3), -4-Applicant: Warsaw Orthopedic, Inc.000014423US01 CON Preliminary Amendment(1502-1774 CON) 
wherein, the tether having the same physical characteristics along the entire length of the tether (Fig. 6).

Marik is silent regarding the limitations that the tether comprises an inner braid including a plurality of carriers oriented to define a first angle in a range of 15 through 65 degrees and 1 through 25 picks per inch, the tether comprising an outer braid including a plurality of carriers oriented to define a second angle in a range of 35 through 90 degrees and 15 through 35 picks per inch. 

Nydegger teaches a tether for vertebral stabilization (Abstract) wherein the tether comprises an inner braid and an outer braid (paragraph [0034] discloses a first layer ref. 34 and a second layer ref. 32, Fig. 2), the inner braid including a plurality of carriers that define a first angle, and outer braid including a plurality of carriers strands that define a second angle, the first angle being smaller than the second angle (as shown in Fig. 2, the first layer is comprise of a plurality of strands forming a tight knit angular configuration while the second layer is composed of strands forming a larger and thus larger angular configuration).  Nydegger teaches that the first layer may have mechanical properties different from the second layer, e.g. such as being stiff or load bearing (paragraph [0039]) while the second layer may be constructed for it abrasion resistance (paragraph [0054]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tether of Marik to be composed of an inner and outer braid, as taught by Nydegger, for the purpose of benefitting from two different material benefits such as strength and abrasion resistance. 

The combination of Marik in view of Nydegger is silent regarding that the plurality of carrier of the inner braid define a first angle in the rage of 15 to 65 degrees and 1 through 25 picks per inch, the tether comprising an outer braid including a plurality of carriers oriented to define a second angle in a range of 35 through 90 degrees and 15 through 35 picks per inch. However, Nydegger does disclose, as shown in Fig. 2, that the angular configuration of the carrier is smaller in the inner braid than the outer brain, but the specific angles are not disclosed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the inner and outer braids of Nydegger such that the inner braid includes a plurality of carriers oriented to define a first angle in a range of 15 through 65 degrees and 1 through 25 picks per inch, the outer braid including a plurality of carriers oriented to define a second angle in a range of 35 through 90 degrees and 15 through 35 picks per inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
    PNG
    media_image2.png
    621
    626
    media_image2.png
    Greyscale
routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 32, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that penetrating elements of the set screws contact the tether (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 33, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that penetrating elements of the set screws contact the tether to separate the carriers of the inner braid from the carriers of the outer braid (Marik, paragraph [0033], ref. 38, Fig. 2, wherein the act of penetrating or compressing the tether would separate the carrier of the braids).  

Regarding claim 34, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that penetrating elements of the set screws contact the tether to compress the carriers of the inner braid and the carriers of the outer braid (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 35, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that penetrating elements of the set screws partially penetrate the tether (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 36, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that penetrating elements of the set screws crimp the tether such that the penetrating elements extend completely through the tether (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 37, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that penetrating elements of the set screws crimp the tether such that the -5-Applicant: Warsaw Orthopedic, Inc.000014423US01 CON Preliminary Amendment(1502-1774 CON) penetrating elements extend completely through the tether and into cannulations of the fasteners (Marik, paragraph [0033], ref. 38, Fig. 2).  

Regarding claim 38, Marik in view of Nydegger discloses the method recited in claim 31, wherein the set screws engage the tether such that translation of the tether relative to the fasteners is prevented (Marik, paragraph [0033], ref. 38, Fig. 2).

Regarding claim 39, Marik discloses a method (Abstract) comprising: 
providing a bone fastener comprising an inner surface defining a cavity (see remarked Fig. 2 below);
positioning a tether (paragraph [0033], ref. 50, Fig. 3) into the such that the tether directly engages the inner surface (Fig. 2); and 
engaging a set screw (paragraph [0032], ref. 34, Fig. 3) with the bone fastener such that the set screw engages the tether (Fig. 2), 
wherein the tether extends between a first end and a second end and (paragraph [0033], refs. 53, 55), the tether having the same physical characteristics along the entire length of the tether (Fig. 6).

Marik is silent regarding that the tether includes a first layer and a second layer, the first layer including a plurality of interlaced strands that define a first angle, and the second layer including a plurality of interlaced strands that define a second angle, the first angle being smaller than the second angle. 

Nydegger teaches a tether for vertebral stabilization (Abstract) wherein the tether comprises a first layer and a second layer (paragraph [0034] discloses a first layer ref. 34 and a second layer ref. 32, Fig. 2), the first layer including a plurality of interlaced strands that define a first angle, and the second layer including a plurality of interlaced strands that define a second angle, the first angle being smaller than the second angle (as shown in Fig. 2, the first layer is comprise of a plurality of strands forming a tight knit angular configuration while the second layer is composed of strands forming a larger and thus larger angular configuration).  Nydegger teaches that the first layer may have mechanical properties different from the second layer, e.g. such as being stiff or load bearing (paragraph [0039]) while the second layer may be constructed for it abrasion resistance (paragraph [0054]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tether of Marik to be composed of a first and second layer of strands, as taught by Nydegger, for the purpose of benefitting from two different material benefits such as strength and abrasion resistance. 

Regarding claim 40, Marik in view of Nydegger discloses the method recited in claim 39, wherein the set screw engages the tether such that a penetrating element of the set screw contacts the tether to separate the first layer from the second layer (Marik, paragraph [0033], ref. 38, Fig. 2, wherein the act of penetrating the layers would also separate the layers).

    PNG
    media_image1.png
    605
    481
    media_image1.png
    Greyscale


Regarding claim 41, Marik in view of Nydegger discloses method recited in claim 21, wherein the set screws are monolithic and each include a bearing surface (see remarked Fig. 2 below) and a penetrating element extending from the bearing surface (Fig. 2), the set screws engaging the fasteners such that the bearing surfaces directly engage the tether (Fig. 2).  






Regarding claim 42, Marik in view of Nydegger the method recited in claim 21, wherein the set screws are monolithic and each include a bearing surface and a penetrating element extending from the bearing 
    PNG
    media_image3.png
    613
    685
    media_image3.png
    Greyscale
surface (see remarked Fig. 2 above), the set screws engaging the fasteners such that the bearing surfaces directly engage the tether and the penetrating elements extend completely through the tether and into cannulations of the fasteners (Fig. 2).

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. Applicant argues that Marik does not disclose that the tether directly engages the inner surface or cavity as claimed. The Office respectfully disagrees.  The tether (50) of Marik directly engages the cavity or inner surface of the receiver, see remarked Fig. 2 below.  It is noted that the cavity and inner surface are treated as any 
    PNG
    media_image4.png
    588
    653
    media_image4.png
    Greyscale
internal surface of the fastener, such as shown in remarked Fig. 2 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773